Citation Nr: 1101177	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to a rating higher than 10 percent for right ankle 
strain.

2. Entitlement to a rating higher than 10 percent for left ankle 
strain.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1973 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in January 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

VA records from 2006 to 2008 show the Veteran had chronic 
bilateral ankle pain, swelling, and occasionally he wore an ankle 
brace.  On VA examination in October 2006, the Veteran indicated 
that he did not work because he was disabled.  On the most recent 
VA examination in March 2008, dorsiflexion of the right ankle was 
0 to 15 degrees with pain at 10 degrees, and plantar flexion of 
the right ankle was 0 to 15 degrees with pain at 10 degrees.  
Dorsiflexion of the left ankle was 0 to 20 degrees with pain at 
10 degrees and plantar flexion was 0 to 15 degrees with pain at 
10 degrees.  The examiner indicated the Veteran was not employed.  

Under the duty to assist, a VA examination is needed to determine 
the current level of severity of the Veteran's service-connected 
ankle disabilities and the effect on employment. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since 2008 to the 
present.



2.  Afford the Veteran a VA examination to 
determine the current level of severity of 
the service-connected right ankle strain 
and left ankle strain.  

The examiner is asked to describe:

a).  The range of motion in degrees of 
dorsiflexion and plantar flexion; 

b).  Any functional loss due to pain or 
painful motion (supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion), as well as weakness, excess 
fatigability, incoordination, swelling, 
atrophy, and with flare-ups or on 
repetitive use; any additional functional 
loss should be expressed in terms of 
additional limitation of dorsiflexion or 
plantar flexion;  

c).  Whether the limitation of motion of 
the right ankle and left ankle is moderate 
or marked;

d).  Whether there is ankylosis of the 
right ankle or left ankle in plantar 
flexion less than 30 degrees or whether 
there is ankylosis in either ankle in poor 
weight bearing position; and, 

e).  The effect of the service-connected 
right and left ankle disabilities on 
employment.   

The claims folder should be made available 
to the examiner for review.





3. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


